—Proceeding pursuant to CPLR article 78 to review a determination of the New York State Department of Motor Vehicles Appeals Board, dated November 14, 1997, which sustained the determination of an Administrative Law Judge convicting the petitioner of operating an uninsured motor vehicle in violation of Vehicle and Traffic Law § 319, revoked the petitioner’s driver’s license for a period of one year, and imposed a fine.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.
The petitioner was charged with operating an uninsured motor vehicle in violation of Vehicle and Traffic Law § 319. At the hearing before an Administrative Law Judge, the petitioner admitted that on the date of the incident, he was driving the subject vehicle home from work and knew that he did not have insurance on the vehicle when he drove it. Accordingly, the determination made by the Administrative Law Judge and the respondent that the petitioner violated Vehicle and Traffic Law § 319 was supported by substantial evidence {see, CPLR 7803 [4]).
*385Contrary to the petitioner’s contention, the revocation of his driver’s license for a period of one year was not excessive, as it was mandated by Vehicle and Traffic Law § 318 (3). O’Brien, J. P., Ritter, Joy and Altman, JJ., concur.